947 N.E.2d 769 (2011)
Cole Taylor BANK, respondent,
v.
3332 W. PALMER, LLC, etc., et al. (Samuel Kochari, petitioner).
No. 111971.
Supreme Court of Illinois.
May 25, 2011.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in Cole Taylor Bank v. 3332 W. Palmer, LLC, case No. 1-10-1864 (11/19/10), granting plaintiff's motion to dismiss the appeal and dismissing the appeal with prejudice. The appellate court is directed to permit *770 defendant Kochari to amend the notice of appeal to indicate that defendant Kochari is the sole appellant and to permit that notice of appeal, as amended, to stand as a valid notice of appeal in this case and to proceed with the appeal.